355 So. 2d 1324 (1978)
Jerry Joseph FONTENOT et al.
v.
STATE of Louisiana, Through the DEPARTMENT OF HIGHWAYS, et al.
Robert McCONNELL et al.
v.
U. S. FIDELITY AND GUARANTY CO. et al.
No. 61709.
Supreme Court of Louisiana.
March 17, 1978.
Rehearing Denied April 6, 1978.
Granted. Court of Appeal judgment is reversed and the judgment debtor rule is *1325 reinstated; however, this order is not intended to affect proceedings beyond the judgment debtor examination.
SUMMERS, J., dissents.
SANDERS, C. J., SUMMERS and MARCUS, JJ., would grant a rehearing.